                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 UNITED STATES OF AMERICA,                      )
                                                )
            Plaintiff,                          )
                                                )
 v.                                             )
                                                ) No.      4:20-cr-00395 AGF
 SUSAN E. DARROW,                               )
                                                )
            Defendant.                          )

                         GOVERNMENT'S ENTRY OF APPEARANCE

          COME Now the United States of America, by and through its attorneys Jeffrey B. Jensen,

United States Attorney for the Eastern District of Missouri, and Tracy L. Berry, Assistant United

States Attorney for said District, and hereby enter their appearance on behalf of the United

States.

                                                 Respectfully submitted,

                                                 JEFFREY B. JENSEN
                                                 United States Attorney


                                                 /s/ Tracy L. Berry
                                                 TRACY L. BERRY 014753 TN
                                                 Assistant United States Attorney
